Citation Nr: 1309906	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-15 180	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June and December of 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

According to the records of the Social Security Administration, the Veteran died in February 2013; while his appeal was pending before the Board.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these issues at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted by VA as proof of death.  38 C.F.R. § 3.211(g).

According to the records of the Social Security Administration, a Federal agency, the Veteran died in February 2013, while his appeal was pending and before the Board promulgated a decision on the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The Board accepts the finding by the Social Security Administration as proof of the Veteran's death.  38 C.F.R. § 3.211(g).  The appeal must therefore be dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Landicho, 7 Vet. App. 42, 53- 54.

The Board's dismissal of the Veteran's appeals does not affect the right of an eligible person to request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2008) (providing for substitution in case of death of a claimant who dies on or as of October 10, 2008), codified at 38 U.S.C.A. § 5121A.


ORDER

The Veteran's appeal for a rating higher than 50 percent for his service-connected PTSD, and his appeals for service connection for a low back disorder, bilateral pes planus, a kidney disorder, a prostate disorder, and hepatitis C, are dismissed.



		
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


